Case 1:20-cv-02248-GBD Document9 Filed 04/20/20 Page 1 of 1
Case 1:20-cv-02248-GBD Document 8 Filed 04/20/20 Page 1of1

Morgan Lewis

Michael F. Fleming
Associate

+1.212.309.6207

michael. fleming@morganlewis.com

April 20, 2020

Via ECF

 

The Honorable George B. Daniels
United States District Court

For the Southern District of New York
500 Pearl Street

New York, NY 10007

 

 

Re: Nixon v. Acorns Advisors, LLC, No. 1:20-cv-02248-GBD
Request to Extend Defendant's Time to Respond to Complaint

Dear Judge Daniels:

We represent defendant Acorns Advisors, LLC (‘Defendant’) in the above-referenced action.
Pursuant to Rules II(A) and II(C) of Your Honor’s Individual Rules and Practices, we write with the
consent of counsel for plaintiff Donald Nixon (“Plaintiff”), respectfully to request that the Court |
extend Defendant’s time to respond to the Complaint from April 20, 2020 to May 20, 2020. This is
Defendant's first request for an extension of time to file a response to the Complaint.

In support of this request, counsel for Defendant states that it was recently engaged in this matter
and requests this extension to become familiar with the relevant facts and allegations. As noted
above, Plaintiff's counsel consents to this request. If granted, this extension will not affect any
other date scheduled in this action.

 

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/5/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)

Morgan, Lewis & Bockius LLP

101 Park Avenue
New York, NY 10178-0060 © +1.212.309.6000
United States @ +1.212.309.6001

 
